                                                                                          FORM 1
                                                                      INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                        Page:       1
                                                                                       ASSET CASES
Case No:          19-10329      AIH Judge: ARTHUR I. HARRIS                                                                     Trustee Name:                       DAVID O. SIMON, TRUSTEE
Case Name:        STUDENT EDUCATIONAL BENEFIT TRUST                                                                            Date Filed (f) or Converted (c):     01/22/19 (f)
                                                                                                                               341(a) Meeting Date:                 03/01/19
For Period Ending: 03/31/19    (1st reporting period for this case)                                                            Claims Bar Date:                     05/06/19



                                   1                                            2                         3                         4                         5                                     6
                                                                                                 Estimated Net Value
                                                                            Petition/       (Value Determined by Trustee,    Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                            Asset Description                              Unscheduled         Less Liens, Exemptions,          Abandoned                Received by                 Gross Value of Remaining Assets
                (Scheduled and Unscheduled (u) Property)                     Values               and Other Costs)          OA=554(a) Abandon             the Estate

 1. VOID (u)                                                                    Unknown                              0.00                                                0.00                     FA
 2. INSURANCE PREMIUM REFUNDS (u)                                                    0.00                        5,895.50                                            5,895.50                     FA
 3. FEDERAL TAX REFUNDS - 2014 & 2017                                          69,728.00                        69,728.00                                           69,728.00                     FA
 4. RITA TAX REFUND - 2017                                                      1,384.00                         1,384.00                                                0.00                           1,384.00
 5. OTHER TAX REFUNDS (u)                                                            0.00                            1.00                                            3,164.96                               1.00
 6. ACCOUNT OVERPAYMENTS (u)                                                    Unknown                              1.00                                             555.36                                1.00
 7. CASH ON HAND AND ON DEPOSIT - HNB 0033                                    101,473.12                       101,473.12                                          103,606.60                               0.00
 8. CASH ON HAND AND ON DEPOSIT - HNB 2687                                          60.73                           60.73                                               60.73                               0.00
 9. CASH ON HAND AND ON DEPOSIT - HNB 1853                                     21,591.06                        21,591.06                                           21,072.84                     FA
 10. CASH ON HAND AND ON DEPOSIT - HNB 0059                                     3,926.82                         3,926.82                                            3,926.82                               0.00
 11. CASH ON HAND AND ON DEPOSIT - HNB 4822                                     3,726.87                         3,726.87                                            5,356.29                               0.00
 12. CASH ON HAND AND ON DEPOSIT - CITI BANK                                   10,000.00                        10,000.00                                                0.00                          10,000.00
 13. ACCOUNTS RECEIVABLE                                                      397,000.00                             1.00                                                0.00                               1.00
 14. INVENTORY, SUPPLIES & MARKETING MATERIALS                                       1.00                            0.00                                                0.00                     FA
 15. COMPUTER EQUIPMENT & SOFTWARE                                              Unknown                              0.00                                                0.00                     FA
 16. COMMUNICATIONS EQUIPMENT                                                   Unknown                              1.00                                                0.00                               1.00
 17. WEBSITE                                                                    Unknown                              0.00                                                0.00                     FA
 18. CUSTOMER & MAILING LISTS                                                   Unknown                              1.00                                                0.00                     FA
 19. LOGO & MARKETING MATERIAL                                                  Unknown                              0.00                                                0.00                     FA
 20. STOP LOSS INSURANCE                                                        Unknown                         59,023.04                                           59,023.04                     FA

                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                           $608,891.60                      $276,814.14                                         $272,390.14                       $11,388.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________




LFORM1                                                                                                                                                                                                             Ver: 22.01


                                       19-10329-aih               Doc 20   FILED 04/03/19             ENTERED 04/03/19 14:56:43                          Page 1 of 4
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                               Page:      2
                                                                                               ASSET CASES
Case No:             19-10329       AIH Judge: ARTHUR I. HARRIS                                                                             Trustee Name:                      DAVID O. SIMON, TRUSTEE
Case Name:           STUDENT EDUCATIONAL BENEFIT TRUST                                                                                      Date Filed (f) or Converted (c):   01/22/19 (f)
                                                                                                                                            341(a) Meeting Date:               03/01/19
                                                                                                                                            Claims Bar Date:                   05/06/19
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   CONTINUING TO LIQUIDATE ASSETS; PURSUING FUNDS ON DEPOSIT @ CITIBANK; INVESTIGATING POSSIBLE D & O AND E & O CLAIM
   AGAINST PRINCIPALS


   RE PROP# 13---DEBTOR SCHEDULED FACE AMOUNT OF $1,360,784.00 LESS UNCOLLECTIBLE ACCOUNTS OF $963,784.00.
     TRUSTEE'S RESEARCH TO DATE SUCCESTS THAT THE NET SCHEDULED AMOUNT MAY ALSO NOT BE COLLECTIBLE
   RE PROP# 14---THIS ASSET CONSISTS OF LOGO MARKETING MATERIALS WITH NO MARKET VALUE.
   RE PROP# 15---THIS IS THE DEBTOR'S OBSOLETE FORMER OPERATING AND MARKETING SYSTEM
   RE PROP# 17---A WEBSITE FOR THE DEBTOR DOES NOT APPEAR TO EXIST


   Initial Projected Date of Final Report (TFR): 03/01/20           Current Projected Date of Final Report (TFR): 03/01/20


           /s/     DAVID O. SIMON, TRUSTEE
   __________________________________________ Date: 04/03/19
           DAVID O. SIMON, TRUSTEE




LFORM1                                                                                                                                                                                                           Ver: 22.01


                                           19-10329-aih               Doc 20          FILED 04/03/19                 ENTERED 04/03/19 14:56:43                        Page 2 of 4
                                                                                           FORM 2                                                                                               Page:    1
                                                                  ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          19-10329 -AIH                                                                                              Trustee Name:                    DAVID O. SIMON, TRUSTEE
  Case Name:        STUDENT EDUCATIONAL BENEFIT TRUST                                                                          Bank Name:                       Axos Bank
                                                                                                                               Account Number / CD #:           *******0829 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3515
  For Period Ending: 03/31/19                                                                                                  Blanket Bond (per case limit):   $ 2,000,000.00
                                                                                                                               Separate Bond (if applicable):


           1           2                          3                                               4                                                         5                     6                  7
    Transaction    Check or                                                                                                        Uniform                                                      Account / CD
       Date        Reference            Paid To / Received From                       Description Of Transaction                  Trans. Code         Deposits ($)        Disbursements ($)      Balance ($)
                                                                             BALANCE FORWARD                                                                                                               0.00
       02/06/19       20       HCC LIFE INSURANCE COMPANY                    STOP LOSS INSURANCE PREMIUM REFUND                     1129-000                59,023.04                                 59,023.04
       02/13/19       5        COMPTROLLER OF MARYLAND                       TAX REFUND - 2017                                      1224-000                 1,304.00                                 60,327.04
       02/15/19       6        UNIVERSITY OF TOLEDO PHYSICIANS               ACCOUNT OVERPAYMENT                                    1229-000                   128.40                                 60,455.44
       02/20/19       5        COMPTROLLER OF MARYLAND                       TAX REFUND - 2014                                      1224-000                 1,860.96                                 62,316.40
       02/20/19    * NOTE *    HUNTINGTON BANK                               FUNDS ON DEPOSIT                                       1129-000               134,023.28                                196,339.68
                                                                             * NOTE * Properties 7, 8, 9, 10, 11
       02/22/19        2       DELTA DENTAL                                  INSURANCE PREMIUM REFUND                               1229-000                 5,895.50                                202,235.18
       03/07/19        6       UNIVERSITY OF TOLEDO PHYSICIANS               ACCOUNT OVERPAYMENT                                    1229-000                   269.34                                202,504.52
       03/14/19        3       INTERNAL REVENUE SERVICE                      TAX REFUND - 2014                                      1124-000                54,628.00                                257,132.52
       03/14/19        6       UNIVERSITY OF TOLEDO PHYSICIANS               ACCOUNT OVERPAYMENT                                    1229-000                   157.62                                257,290.14
       03/20/19        3       INTERNAL REVENUE SERVICE                      TAX REFUND - 2017                                      1124-000                15,100.00                                272,390.14




                                                                    Account *******0829                    Balance Forward                        0.00
                                                                                                      10            Deposits                272,390.14               0         Checks                    0.00
                                                                                                       0   Interest Postings                      0.00               0 Adjustments Out                   0.00
                                                                                                                                                                     0   Transfers Out                   0.00
                                                                                                                   Subtotal            $    272,390.14
                                                                                                                                                                                 Total          $        0.00
                                                                                                       0    Adjustments In                         0.00
                                                                                                       0      Transfers In                         0.00

                                                                                                                      Total            $    272,390.14




LFORM2T4                                                                                                                                                                                                 Ver: 22.01

                                   19-10329-aih           Doc 20       FILED 04/03/19           ENTERED 04/03/19 14:56:43                                 Page 3 of 4
                                                                                    FORM 2                                                                                   Page:    2
                                                                ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
  Case No:          19-10329 -AIH                                                                           Trustee Name:                    DAVID O. SIMON, TRUSTEE
  Case Name:        STUDENT EDUCATIONAL BENEFIT TRUST                                                       Bank Name:                       Axos Bank
                                                                                                            Account Number / CD #:           *******0829 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3515
  For Period Ending: 03/31/19                                                                               Blanket Bond (per case limit):   $ 2,000,000.00
                                                                                                            Separate Bond (if applicable):


           1           2                        3                                          4                                            5                     6                   7
    Transaction    Check or                                                                                     Uniform                                                      Account / CD
       Date        Reference          Paid To / Received From                  Description Of Transaction      Trans. Code         Deposits ($)       Disbursements ($)       Balance ($)




LFORM2T4                                                                                                                                                                              Ver: 22.01

                                   19-10329-aih         Doc 20      FILED 04/03/19       ENTERED 04/03/19 14:56:43                   Page 4 of 4
